Exhibit 10.1

NTELOS INC.

2005 EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

Effective January 1, 2005

and as Subsequently Amended Effective as of

January 11, 2005, February 23, 2005, April 27, 2005,

January 25, 2006 and December 21, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS    3               1.01.    Actuarial Equivalent    3
              1.02.    Affiliate    4               1.03.    Annuity Starting
Date    4               1.04.    Beneficiary    4               1.05.    Board
   4               1.06.    Cause    4               1.07.    Change in Control
   5               1.08.    Code    6               1.09.    Company    6
              1.10.    Control Change Date    6               1.11.    Deferred
Retirement Date    6               1.12.    Disability or Disabled    7
              1.13.    Early Retirement Date    7               1.14.   
Eligible Employee    7               1.15.    Exchange Act    7
              1.16.    Final Pay    7               1.17.    Good Reason    7
              1.18.    Holding Company    7               1.19.    Holding
Company Board    7               1.20.    Life Annuity    7               1.21.
   Normal Retirement Date    8               1.22.    Old Plan    8
              1.23.    Participant    8               1.24.    Person    8
              1.25.    Plan    8               1.26.    Qualified Pre-Retirement
Survivor Annuity    8               1.27.    Retirement and Retire    8
              1.28.    Retirement Plan    8               1.29.    Separation
from Service    8               1.30.    Specified Employee    9
              1.31.    Supplemental Benefit Account    9               1.32.   
Surviving Spouse    10               1.33.    Years of Service    10 ARTICLE II
   PARTICIPATION    10 ARTICLE III    BENEFITS    10               3.01.   
Amount of Benefit    10               3.02.    Timing and Form of Payment    11
              3.03.    Death Benefits    12               3.04.    Disability
Benefits    12               3.05.    Forfeiture    13               3.06.   
Change in Control    15               3.07.    Delay for Specified Employees   
16

 

i



--------------------------------------------------------------------------------

              3.08.    Confidential Information    16 ARTICLE IV    GUARANTEES
   18 ARTICLE V    TERMINATION OF EMPLOYMENT    18               5.01.    No
Guarantee of Employment    18               5.02.    Termination of Employment
   18 ARTICLE VI    COORDINATION OF BENEFITS    19 ARTICLE VII    SUBSEQUENT
DEFERRAL ELECTIONS    19 ARTICLE VIII    TERMINATION, AMENDMENT OR MODIFICATION
OF PLAN    20               8.01.    Amendment or Termination    20
              8.02.    Notice Requirement    20               8.03.    Special
Rule    20               8.04.    Effect of Plan Termination    21 ARTICLE IX   
OTHER BENEFITS AND AGREEMENTS    21 ARTICLE X    RESTRICTIONS ON TRANSFER OF
BENEFITS    21 ARTICLE XI    ADMINISTRATION OF THE PLAN    21
              11.01.    The Board    21               11.02.    Indemnification
of the Board    22               11.03.    Powers of the Board    22
              11.04.    Information    22 ARTICLE XII    MISCELLANEOUS    22
              12.01.    Binding Nature    22               12.02.    Governing
Law    22               12.03.    Use of Masculine and Feminine; Singular and
Plural    22               12.04.    Compliance with Code Section 409A    23
ARTICLE XIII    ADOPTION    23

 

ii



--------------------------------------------------------------------------------

INTRODUCTION

On March 22, 1982, the Board of Directors of Clifton Forge-Waynesboro Telephone
Company adopted an unfunded non-qualified deferred compensation plan (the “Old
Plan”). The purpose of the Old Plan was to supplement the retirement benefits
payable under NTELOS Inc.’s (the “Company’s”) tax-qualified plans to those key
employees selected to participate. The Board determined that the adoption of the
Old Plan would assist it in attracting and retaining those employees whose
judgment, abilities and experience will contribute to its continued progress.

Effective January 1, 1994, the Old Plan was amended and restated to (1) change
the name of the Old Plan to reflect the change in the Old Plan’s sponsorship,
(2) revise the benefit formula and (3) provide pre-retirement death and
disability benefits to those participants who die or become disabled while
employed by the Company. Effective January 1, 2000, the Old Plan was amended
primarily (1) to provide participants with certain benefits upon termination of
employment after a change in control and (2) to modify the calculation of
benefits provided under the Old Plan. Effective January 1, 2002, the Old Plan
was amended primarily to (1) modify the definition of a change in control,
(2) modify the noncompetition provisions of the Old Plan, (3) provide for
certain accelerated payments upon a change in control, and (4) limit the
Company’s ability to amend the Old Plan. Effective July 1, 2002, the Old Plan
was amended to (1) modify the definition of final pay and (2) provide that, in
the event of a merger or acquisition, prior service with the merged or acquired
entity would not be credited for purposes of the Old Plan. Effective
September 16, 2003, the Old Plan was amended to (1) provide that benefits
provided under the Old Plan would not be reduced to reflect early commencement
for individuals employed on September 16, 2003 whose employment subsequently was
terminated by the Company without cause or by the participant for good reason,
(2) modify the definitions of cause and change in control, (3) modify the
noncompetition provisions of the Old Plan, (4) add a confidentiality provision
and (5) make such other changes as are set forth herein.

In response to the enactment of Section 409A of the Code, the Company froze the
Old Plan, so that benefits provided under the Old Plan were limited to benefits
that were earned or accrued and vested or nonforfeitable (within the meaning of
Section 409A of the Code) as of December 31, 2004 (and related earnings and
losses to the extent applicable). In connection with the amendment of the Old
Plan, the Company also adopted this new unfunded non-qualified deferred
compensation plan (the “Plan”), effective January 1, 2005, which provided that
its provisions would be the same as those under the Old Plan (but without a
duplication of benefits), except that (1) the Plan would not include any term,
condition or provision that does not satisfy Section 409A of the Code (except as
otherwise permitted under the Section 409A transition rules) and (2) the
benefits provided under the Plan would include only benefits earned or accrued
under the Plan which are forfeitable or unvested as of December 31, 2004 and
benefits earned or accrued on or after January 1, 2005 (and related earnings and
losses to the extent applicable). The foregoing amendment of the Old Plan and
adoption of this Plan were contingent on the consent of the affected
participants, which consent the Company obtained.

In connection with the Company’s proposed tender offer to acquire shares of its
stock, effective as of January 11, 2005, the Company also amended the Old Plan
and this Plan to remove all noncompetition and confidentiality forfeiture
provisions relating to benefits of Participants who were actively employed by
the Company on December 31, 2004, to the extent such benefits were earned or
accrued



--------------------------------------------------------------------------------

as of December 31, 2004 and otherwise vested or nonforfeitable (not considering
those forfeiture provisions) and also to vest fully and remove all such
forfeiture provisions relating to certain benefits of Mary McDermott that were
earned and accrued as of December 31, 2004 under the Old Plan and this Plan. The
Company vested the accrued benefits of Mary McDermott that would be equal to the
amount of her benefits that were earned and accrued as of December 31, 2004
under the Old Plan and this Plan treating her as if she (i) had seven (7) years
of service solely for purposes of determining her rights for benefits if she
were to voluntarily terminate employment (but not for purposes of calculating
her “Applicable Percentage”) and (ii) was fully vested in the NTELOS Inc.
Savings and Security Plan and the Revised Retirement Plan for the Employees of
NTELOS Inc. Contingent on consummation of the tender offer, effective as of
January 11, 2005, the Company terminated the portions of the Old Plan and this
Plan that related to the benefits of Participants who were actively employed by
the Company on December 31, 2004, to the extent such benefits were earned and
accrued as of December 31, 2004 and vested or nonforfeitable (after the vesting
and elimination of the forfeiture provisions described above). In connection
therewith, the Company made a lump sum distribution to the affected Participants
of the present value of their vested benefits under the terminated portions of
the Old Plan and this Plan. The benefits of Participants who were actively
employed by the Company on December 31, 2004 that were earned and accrued as of
such time and that were vested or nonforfeitable (after the vesting and
elimination of the forfeiture provisions described herein) were not increased by
any additional Years of Service to which the Participant may be entitled in
connection with any severance pay the Participant might receive nor did they
reflect the provisions of Old Plan Section 3.02(d) (Section 3.02(c) in this
Plan) which gives certain Participants who were employed by the Company on
September 16, 2003 and whose employment subsequently is terminated by the
Company without Cause or by the Participant for Good Reason certain additional
benefits, which provisions shall only continue with respect to the portion of
this Plan that has not been terminated.

In connection with the Company’s proposed tender offer to acquire shares of its
stock, effective as of February 23, 2005, the Company amended the definition of
Final Pay to exclude (i) any compensation a Participant recognizes relating to
the exercise, cancellation, sale, transfer or other disposition of seventy-five
percent (75%) of the stock options granted to the Participant under the NTELOS
Inc. Stock Option Plan that are outstanding as of February 1, 2005 and (ii) if
the tender offer is consummated by August 15, 2005, any compensation the
Participant recognizes relating to the exercise, cancellation, sale, transfer or
other disposition of the remaining twenty-five percent (25%) of the stock
options granted to the Participant under the NTELOS Inc. Stock Option Plan that
are outstanding as of February 1, 2005.

In connection with the freezing of the Old Plan and the adoption of this Plan
and in order to clarify that there are no duplication of benefits between the
Old Plan and this Plan, effective as of April 27, 2005, the Company amended the
definition of Final Pay to exclude amounts paid pursuant to this Plan and the
Old Plan.

On May 2, 2005, a change in control as defined under the previous plan document
occurred, pursuant to which the Quadrangle Entities (as defined herein) and the
CVC Entities (as defined herein) became the owners of more than 50% of the
combined voting power of the then outstanding securities of the Company.
Accordingly, pursuant to the terms of the Plan and consistent with Section 409A
of the Code, the benefits that were earned or accrued and vested or
nonforfeitable through that time (calculated

 

2



--------------------------------------------------------------------------------

consistent with the terms of the Plan) were paid. All such amounts that were
paid in connection with such change in control reduces on an Actuarial
Equivalent basis (but not below zero) any further benefits otherwise payable to
any such Participant under the Plan.

Effective as of January 25, 2006, the Company amended the Plan to exclude from
the definition of “Final Pay” any compensation income a Participant might
recognize relating to the grant, vesting, exercise, payment, cancellation, sale,
transfer or other disposition of any form of equity award, such as compensation
income attributable to stock options, restricted stock, stock appreciation
rights, restricted stock units, phantom stock or other similar awards, unless
the equity award to which that compensation income relates was granted to the
Participant in lieu of salary, wages, bonuses and similar amounts, in which case
all compensation income relating to any equity award granted in lieu of salary,
wages, bonuses and the like shall be included within Final Pay. The Board, in
its sole discretion, shall determine if any such equity award was granted in
lieu of salary, wages, bonuses and the like.

The Plan has been operated since its inception in compliance with the provisions
of Section 409A of the Code and the administrative guidance issued with respect
thereto. On December 21, 2006, the Company amended and restated the Plan to
comply in form with Section 409A of the Code, effective retroactively to
January 1, 2005.

This Plan is intended to be a plan that is unfunded and maintained primarily for
the purpose of providing deferred compensation for a “select group of management
or highly compensated employees” (as such phrase is used in the Employee
Retirement Income Security Act of 1974). The Plan must be administered and
construed in a manner that is consistent with that intent. This Plan document
reflects the Plan as established effective January 1, 2005, and as subsequently
amended as of January 11, 2005, February 23, 2005, April 27, 2005, January 25,
2006 and December 21, 2006. The Plan shall be read to exclude any term,
condition or provision that does not satisfy Section 409A of the Code, taking
into account the transition guidance to allow all such terms, conditions or
provisions to remain in effect to the maximum extent allowed under the
transition guidance without running afoul of Section 409A of the Code.
Additionally, notwithstanding any other provision of the Plan, in order to fully
satisfy Section 409A of the Code and the existing transition guidance, the
payment of any benefits under this Plan to which a Participant becomes entitled
in 2006 shall be paid in the form of a lump sum cash payment as soon as
administratively practical after the event that occurred under which the
Participant became entitled to his benefits under the Plan, except as otherwise
required by Section 3.07. The purpose of this provision is to comply with the
transition guidance that Plan amendments cannot elect to defer 2006 payments
into later years.

ARTICLE I

DEFINITIONS

The following phrases or terms have the indicated meanings:

1.01. Actuarial Equivalent means having an equal value on an actuarial basis
determined by applying the reasonable actuarial factors and assumptions set
forth in the Retirement Plan.

 

3



--------------------------------------------------------------------------------

1.02. Affiliate means any entity with whom the Company would be considered a
single employer under Sections 414(b) or 414(c) of the Code.

1.03. Annuity Starting Date means the first day of the first period for which a
benefit is payable under the Plan as an annuity.

1.04. Beneficiary means the person, persons or entity designated to receive a
Participant’s benefits payable under the Retirement Plan after the Participant’s
death.

1.05. Board means the Board of Directors of NTELOS Inc.

1.06. Cause has the same definition as under any employment agreement between
the Company or any Affiliate and the Participant or, if no such employment
agreement exists or if such employment agreement does not contain any such
definition, Cause means the Participant’s (i) gross or willful misconduct,
(ii) willful and repeated failure to comply with the lawful directives of the
Board or any supervisory personnel, (iii) criminal act or act of dishonesty or
willful misconduct that has a material adverse impact on the property,
operations, business or reputation of the Company or any Affiliate, (iv) illegal
act or act of fraud, dishonesty or misappropriation involving the Company or any
Affiliate, (v) commission of or plea of guilty or nolo contendere to a felony or
a crime involving dishonesty, (vi) material breach of the terms of any
confidentiality, non-competition, non-solicitation or employment agreement that
the Participant has with the Company or any Affiliate, (vii) negligence or
malfeasance in a matter of material importance to the Company or any Affiliate,
(viii) material failure to perform the duties and responsibilities of the
Participant’s position after written notice and a reasonable opportunity to cure
(not to exceed 90 days), (ix) grossly negligent conduct, or (x) conduct or
activities materially damaging to the property, operations, business or
reputation of the Company or any Affiliate (it being understood that conduct or
activities pursuant to the Participant’s exercise of good faith business
judgment shall not justify a termination for Cause under clause (x)). The
Participant also will be deemed to have been terminated for Cause if, in
connection with the sale, transfer, conveyance or other disposition of all or
substantially all of the assets (whether by asset sale, stock sale, merger,
combination or otherwise) of one or more of the Company’s Material Lines of
Business (a “Sale” of a “Material Line of Business”), one or more purchasers of
any such Material Line of Business offers “comparable employment” to the
Participant, the Participant declines such offer of employment and the Company
or an Affiliate terminates the Participant’s employment, for any reason
whatsoever, within six (6) months after the consummation of the Sale of the
Material Line of Business. For this purpose, “comparable employment” means that
(i) the Participant’s base salary and target incentive payments are not reduced
more than 10 percent in the aggregate, (ii) the Participant’s job duties and
responsibilities are not diminished (but a reduction in the size of the Company
as a result of the Sale of a Material Line of Business shall not alone
constitute a diminution in the Participant’s job duties and responsibilities),
(iii) the Participant is not required to relocate to a facility more than 50
miles from Participant’s principal place of employment at the time of the Sale,
and (iv) the Participant is provided benefits that are comparable in the
aggregate to those provided to the Participant immediately prior to the Sale. In
no event shall any termination of employment be deemed for Cause unless the
Participant’s employment is terminated within 120 days of when the Company or
any Affiliate learns of the act or conduct alleged to constitute Cause and the
Company’s Chief Executive Officer or his designee or the Board concludes that
the situation warrants a determination

 

4



--------------------------------------------------------------------------------

that the Participant’s employment terminated for Cause; however, in the case of
the Chief Executive Officer, any determination that the Chief Executive
Officer’s employment terminated for Cause shall be made by the Board acting
without the Chief Executive Officer.

1.07. Change in Control means any of the following described in clauses
(a) through (e) below, provided that a “Change in Control” shall not mean any
event listed in clauses (a) through (e) that occurs directly or indirectly as a
result of or in connection with Quadrangle Capital Partners LP, a Delaware
limited partnership, Quadrangle Select Partners LP, a Delaware limited
partnership, and Quadrangle Capital Partners - A LP, a Delaware limited
partnership (collectively the “Quadrangle Entities”) and/or Citigroup Venture
Capital Equity Partners, L.P., a Delaware limited partnership, CVC/SSB Employee
Fund, L.P., a Delaware limited partnership, CVC Executive Fund LLC, a Delaware
limited liability company (collectively the “CVC Entities”) and/or their Related
Parties, related funds and co-investors, becoming the owner or “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of NTELOS Holdings Corp. (the “Holding Company”) securities
representing more than fifty-one percent (51%) of the combined voting power of
the then outstanding securities, or the shareholders of the Holding Company
approve a merger, consolidation or reorganization of the Holding Company with
any other company and such merger, consolidation or reorganization is
consummated, and after such merger, consolidation or reorganization any of the
Quadrangle Entities, the CVC Entities and/or their respective Related Parties,
related funds and co-investors, acquire more than fifty-one percent (51%) of the
combined voting power of the Holding Company’s then outstanding securities:

(a) any Person is or becomes the owner or “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of Holding Company
securities representing more than fifty-one percent (51%) of the combined voting
power of the then outstanding securities;

(b) consummation of a merger, consolidation or reorganization of the Holding
Company with any other company, or a sale of all or substantially all the assets
of the Holding Company (a “Transaction”), other than (i) a Transaction that
would result in the voting securities of the Holding Company outstanding
immediately prior thereto continuing to represent either directly or indirectly
more than fifty-one percent (51%) of the combined voting power of the then
outstanding securities of the Holding Company or such surviving or purchasing
entity;

(c) the shareholders of the Holding Company approve a plan of complete
liquidation of the Holding Company and such liquidation is consummated in
connection with the termination of the Plan consistent with Section 409A of the
Code;

(d) a sale, transfer, conveyance or other disposition (whether by asset sale,
stock sale, merger, combination or otherwise) (a “Sale”) of a Material Line of
Business (other than any such sale to the Quadrangle Entities, the CVC Entities
or their Related Parties, related funds and co-investors, except that with
respect to this clause (d) there shall only be a Change in Control (i) with
respect to a Participant who is employed at such time in such Material Line of
Business (whether full or part-time), and the Participant does not receive an
offer for “comparable employment” with the purchaser and the Participant’s
employment is terminated by the Holding

 

5



--------------------------------------------------------------------------------

Company or any Affiliate no later than six (6) months after the consummation of
the Sale of the Material Line of Business and (ii) provided the Sale satisfies
the requirements of Section 409A of the Code for a change in ownership of a
substantial portion of the Holding Company’s assets or results in a change in
control as defined in Section 409A with respect to the Affiliate that employed
the Participant. For these purposes, “comparable employment” means that (i) the
Participant’s base salary and target incentive payments are not reduced in the
aggregate, (ii) the Participant’s job duties and responsibilities are not
diminished (but a reduction in size of the Holding Company as the result of a
Sale of a Material Line of Business, or the fact that the purchaser is smaller
than the Holding Company, shall not alone constitute a diminution in the
Participant’s job duties and responsibilities), (iii) the Participant is not
required to relocate to a facility more than fifty (50) miles from the
Participant’s principal place of employment at the time of the Sale and (iv) the
Participant is provided benefits that are comparable in the aggregate to those
provided to the Participant immediately prior to the Sale; or

(e) during any period of twelve (12) consecutive months commencing upon the
effective date of the Plan, (i) the individuals who constitute the Holding
Company Board, upon the effective date of the Plan, and any new director who
either (a) was elected by the Holding Company Board or nominated for election by
the Holding Company’s stockholders was approved by a vote of more than fifty
percent (50%) of the directors then still in office who either were directors,
upon the effective date of the Plan, or whose election or nomination for
election was previously so approved or (b) was appointed to the Holding Company
Board pursuant to the designation of Quadrangle Entities and/or the CVC
Entities, cease for any reason to constitute a majority of the Holding Company
Board and (ii) a majority of members of the Holding Company Board are replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Holding Company Board prior to the date of the appointment or
election.

For purposes of the foregoing, “Material Line of Business” means any line or
lines of business or service or group of services which represent(s) in the
aggregate either twenty-five percent (25%) or more of the Holding Company’s
consolidated revenues or twenty-five percent (25%) or more of the Holding
Company’s consolidated EBITDA (earnings before interest, taxes, depreciation and
amortization) for the twelve-month period ended on the last day of the most
recently ended fiscal quarter for the Holding Company. For purposes of the
foregoing, “Related Party” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.

1.08. Code means the Internal Revenue Code of 1986, as amended.

1.09. Company means NTELOS Inc.

1.10. Control Change Date means the date on which a Change in Control occurs. If
a Change in Control occurs on account of a series of events, the “Control Change
Date” shall be the date on which the last of such events occurs.

1.11. Deferred Retirement Date means the first day of the month coincident with
or next following the Separation from Service of a Participant after his Normal
Retirement Date.

 

6



--------------------------------------------------------------------------------

1.12. Disability or Disabled means a Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Company
or an Affiliate.

1.13. Early Retirement Date means (i) for any employee who became a Participant
in the Retirement Plan prior to July 1, 1991, the first day of any month, prior
to the Participant’s Normal Retirement Date, coincident with or next following
the date the Participant has a Separation from Service after having attained age
55 and (ii) for any employee who became a Participant in the Retirement Plan on
or after July, 1, 1991, the first day of any month prior to the Participant’s
Normal Retirement Date, coincident with or next following the date the
Participant has a Separation from Service after having both attained age 55 and
completed at least five Years of Service.

1.14. Eligible Employee means an individual who (i) is employed by the Company
or an Affiliate and (ii) is a member of management or a highly compensated
employee.

1.15. Exchange Act means the Securities Exchange Act of 1934, as amended.

1.16. Final Pay means one-twelfth of the average of the Participant’s five
consecutive years when his earnings from the Company or an Affiliate as reported
on Form W-2, plus any salary reduction amounts, were the highest. In all cases,
Final Pay shall be determined without regard to, and shall not include, amounts
paid pursuant to this Plan and/or the Old Plan. Additionally, notwithstanding
the foregoing, Final Pay shall not include any compensation income the
Participant recognizes relating to the grant, vesting, exercise, payment,
cancellation, sale, transfer or other disposition of any form of equity award,
such as compensation income attributable to stock options, restricted stock,
stock appreciation rights, restricted stock units, phantom stock or other
similar awards, unless the equity award to which that compensation income
relates was granted to the Participant in lieu of salary, wages, bonuses and
similar amounts, in which case all compensation income relating to any equity
award granted in lieu of salary, wages, bonuses and the like shall be included
within Final Pay. The Board, in its sole discretion, shall determine if any such
equity award was granted in lieu of salary, wages, bonuses and the like.

1.17. Good Reason has the same definition as such term or any similar concept
under any employment agreement between the Company or an Affiliate and the
Participant. In no event shall the Participant be considered to have terminated
employment for “Good Reason” under this Plan if the Participant has no
employment agreement or has an employment agreement that does not contain a
definition of “Good Reason” or any similar concept.

1.18. Holding Company means NTELOS Holdings Corp.

1.19. Holding Company Board means the Board of Directors of NTELOS Holdings
Corp.

1.20. Life Annuity means a series of substantially equal periodic payments,
payable not less frequently than annually, for the life (or life expectancy) of
the Participant or the joint lives (or life expectancies) of the Participant and
the Participant’s Beneficiary. A change in the form of payment from one type of
Life Annuity to another type of Life Annuity before the Annuity Starting Date is
not

 

7



--------------------------------------------------------------------------------

considered a change in the time and form of payment under the Plan, provided the
Life Annuities are Actuarially Equivalent. Pursuant to procedures that the Board
shall establish, each Participant shall be entitled to designate the type of
Life Annuity pursuant to which his benefits will be paid, provided (i) the
Participant makes such designation before the Annuity Starting Date and (ii) the
Life Annuity is a type of Life Annuity that otherwise is available under the
Retirement Plan. If the Participant does not designate the type of Life Annuity
pursuant to which his benefits shall be paid, he shall be deemed to have
selected the type of Life Annuity that would be provided for any of his benefits
that would be payable at that time under the Retirement Plan.

1.21. Normal Retirement Date means the first day of the month coinciding with or
next following the Participant’s 65th birthday or, if later, the fifth
anniversary of the Participant’s initial participation in the Retirement Plan.

1.22. Old Plan has the meaning given in the Introduction of the Plan.

1.23. Participant means an Eligible Employee who is designated by the Board to
participate in the Plan in accordance with Article II. An individual shall
remain a Participant only so long as the individual remains an Eligible Employee
or is entitled to benefits under the Plan.

1.24. Person means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

1.25. Plan means this 2005 NTELOS Inc. Executive Supplemental Retirement Plan in
its present form and as hereafter amended.

1.26. Qualified Pre-Retirement Survivor Annuity means the monthly Life Annuity
benefit payable to the Participant’s Surviving Spouse, if any, on the death of
the Participant prior to the commencement of his benefit payments or while in
the employ of the Company or an Affiliate in the form and manner of the Life
Annuity that would be provided for any of Participant’s benefits that would be
payable at that time under the Retirement Plan.

1.27. Retirement and Retire mean a Participant’s Separation from Service on or
after the Participant’s Early Retirement Date, Normal Retirement Date or
Deferred Retirement Date.

1.28. Retirement Plan means the Revised Retirement Plan for the Employees of
NTELOS Inc.

1.29. Separation from Service means the termination of the Participant’s
employment with the Company and all Affiliates. A Participant will not be
considered as having had a Separation from Service if (i) the Participant
continues to provide services to the Company or any Affiliate as an employee at
an annual rate that is at least equal to 20 percent of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is at least equal to 20 percent of the
average annual remuneration earned during the final three full calendar years of
employment (or if less, such lesser period), (ii) the Participant continues to
provide services to the

 

8



--------------------------------------------------------------------------------

Company or any Affiliate in a capacity other than as an employee and such
services are provided at an annual rate that is 50 percent or more of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or, if employed less than three years, such lesser
period) and the annual remuneration for such services is 50 percent or more of
the annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period) or (iii) the Participant is on
military leave, sick leave or other bona fide leave of absence (such as
temporary employment by the government) so long as the period of such leave does
not exceed six months, or if longer, so long as the Participant’s right to
reemployment with the Company or any Affiliate is provided either by statute or
contract. If the period of leave (i) ends or (ii) exceeds six months and the
Participant’s right to reemployment is not provided either by statute or
contract, the Separation from Service will be deemed to occur on the first date
immediately following such six-month period if not reemployed by the Company or
any Affiliate before such time and eligibility for payments and benefits
hereunder will be determined as of that time.

1.30. Specified Employee means a Participant who is (i) an officer of the
Company or an Affiliate having annual compensation greater than $135,000 (with
certain adjustments for inflation after 2005), (ii) a five-percent owner of the
Company or (iii) a one-percent owner of the Company having annual compensation
greater than $150,000. For purposes of this Section, no more than 50 employees
(or, if lesser, the greater of three or 10 percent of the employees) shall be
treated as officers. Participants who (i) normally work less than 17 1/2 hours
per week, (ii) normally work not more than six (6) months during any year,
(iii) have not attained age 21 or (iv) are included in a unit of employees
covered by an agreement which the Secretary of Labor finds to be a collective
bargaining agreement between employee representatives and the Company or an
Affiliate (except as otherwise provided in the Code) shall be excluded for
purposes of determining the number of officers. For purposes of this Section,
the term “five-percent owner” (“one-percent owner”) means any person who owns
more than five percent (one percent) of the outstanding stock of the Company or
stock possessing more than five percent (one percent) of the total combined
voting power of all stock of the Company. For purposes of determining ownership,
the attribution rules of Section 318 of the Code shall be applied by
substituting “five percent” for “50 percent” in Section 318(a)(2) and the rules
of Sections 414(b), 414(c) and 414(m) of the Code shall not apply. For purposes
of this Section, the term “compensation” has the meaning given such term by
Section 414(q)(4) of the Code. The determination of whether an Participant is a
Specified Employee will be based on a December 31 identification date such that
if the Participant satisfies the above definition of Specified Employee at any
time during the 12-month period ending on December 31, he or she will be treated
as a Specified Employee if he or she has a Separation from Service during the
12-month period beginning on the first day of the fourth month following the
identification date. This definition is intended to comply with the “specified
employee” rules of Section 409A(a)(2)(B)(i) of the Code and shall be interpreted
accordingly.

1.31. Supplemental Benefit Account means an account established under a funded
plan on behalf of a Participant who participates in such plan provided the
Participant cannot make elective contributions or deferrals to such funded plan.

 

9



--------------------------------------------------------------------------------

1.32. Surviving Spouse means, for purposes of Plan Section 3.03, the person to
whom the Participant is legally married throughout the one-year period ending on
the date of the Participant’s death.

1.33. Years of Service means a Participant’s years of service for purposes of
vesting under the Retirement Plan. Except as otherwise specifically provided
herein, Years of Service also includes any period in which a Participant is
entitled to receive severance pay under any Company or Affiliate severance pay
plan or under an agreement between the Company or an Affiliate and the
Participant. Notwithstanding any provision of the Retirement Plan to the
contrary, for any individual who became an Employee of the Company or an
Affiliate as a result of the Company’s or an Affiliate’s merger with or
acquisition of such individual’s employer, or as a result of the Company’s or an
Affiliate’s merger with or acquisition of any such employer’s operating assets,
service prior to such acquisition shall not be taken into account in determining
such Employee’s Year(s) of Service for purposes of Section 3.01(a).

ARTICLE II

PARTICIPATION

An Eligible Employee who is designated to participate in the Plan by the Board
shall become a Participant in the Plan as of the date specified by the Board. A
Participant shall continue to participate until such date he is no longer an
Eligible Employee or until he is no longer entitled to benefits under the Plan.
In no event may the Board declare that a Participant is no longer a Participant
or revoke or rescind a Participant’s designation as such other than as described
in the preceding sentence.

ARTICLE III

BENEFITS

3.01. Amount of Benefit

(a) Except as otherwise provided in Section 3.07 of the Plan, upon Retirement, a
Participant shall be entitled to the Actuarial Equivalent of a monthly
Retirement benefit determined as a straight life annuity for the Participant’s
lifetime which shall commence on such Retirement date and is payable on the
first day of each month thereafter. For all Participants, the amount of such
monthly Retirement benefit shall be equal to (i) minus (ii), (iii), (iv),
(v) and (vi) below, as reduced if applicable as described in Section 3.06 of the
Plan, where:

(i) equals the Participant’s Final Pay times the Applicable Percentage (as shown
on Exhibit I to the Plan);

(ii) equals the monthly Retirement life annuity payable under the Retirement
Plan (determined as a straight life annuity for the Participant’s lifetime and
as if payable as of the date of determination, whether or not the Participant is
currently receiving such benefit);

(iii) equals the monthly benefit payable to the Participant at age 62 under the
Federal Social Security Act in effect as of the date of determination, assuming
that the Participant had continued in the employ of the Company until his age 62
and whether or not the Participant is currently receiving such benefit;

 

10



--------------------------------------------------------------------------------

(iv) equals the monthly benefit (determined as a straight life annuity for the
Participant’s lifetime) that would be payable to the Participant based on the
employer-provided benefit under the NTELOS Inc. Savings and Security Plan
assuming that the Participant contributed to such plan at the maximum rate
allowable by law and permitted under such plan and that such contribution earns
interest at the interest rate paid on twenty-four month Treasury bills as in
effect on the first day of each calendar year from the date of contribution to
the date of determination;

(v) equals the monthly benefit (determined as a straight life annuity for the
Participant’s lifetime and as if payable as of the date of determination and on
an Actuarial Equivalent basis) of the benefit amount calculated in connection
with the lump sum distribution paid under the Old Plan and this Plan to any
Participant who was actively employed by the Company on December 31, 2004 and
who received a lump sum distribution of the present value of the Participant’s
benefits that were earned and accrued as of December 31, 2004 and vested or
nonforfeitable (after the vesting and elimination of the forfeiture provisions
described in the Introduction of the Plan) under the terminated portions of the
Old Plan and this Plan (but not including any amount in this (v) that would
reduce the aggregate monthly Retirement benefit described under this
Section 3.01 below zero);

(vi) equals the monthly benefit (determined as a straight life annuity for the
Participant’s lifetime and as if payable as of the date of determination and on
an Actuarial Equivalent basis) of the benefit amount calculated in connection
with the lump sum distribution paid under the Old Plan and this Plan to the
Participants in connection with the change in control that occurred on May 2,
2005, pursuant to which the Quadrangle Entities and the CVC Entities became the
owners of more than 50% of the combined voting power of the then outstanding
securities of the Company (but not including any amount in this (vi) that would
reduce the Retirement benefit below zero); and

(vii) equals the monthly benefit (determined as a straight life annuity for the
Participant’s lifetime and as if payable as of the date of determination), if
any, payable to Participant under the Old Plan or under this Plan (other than
the amounts described in (v) and (vi) above).

(b) From time to time, the Board may, in its sole and absolute discretion,
increase the monthly benefit payable to a Participant in pay status to reflect
cost of living increases.

3.02. Timing and Form of Payment

(a) The payment of any benefit under this Article shall commence on the first
day of the month following the date of Participant’s Retirement and is payable
on the first day of each month thereafter, except as otherwise set forth in
Section 3.07.

(b) The benefits payable under this Article shall be paid in the form of a Life
Annuity.

 

11



--------------------------------------------------------------------------------

(c) Except as provided in the next sentence, benefits calculated under
Section 3.01(a) not paid in a straight life annuity for the Participant’s
lifetime or commencing prior to what would have been the Participant’s Normal
Retirement Date must be the Actuarial Equivalent of a straight life annuity for
the Participant’s lifetime and must be reduced to reflect early commencement
based on the reasonable actuarial factors and assumptions employed under the
Retirement Plan. Notwithstanding the preceding sentence, however, for any
Participant who is employed by the Company or an Affiliate on September 16, 2003
and whose employment subsequently is terminated by the Company or an Affiliate
without Cause or by the Participant for Good Reason, payments prior to what
would have been the Participant’s Normal Retirement Date under the Retirement
Plan that are reduced to reflect early commencement shall not be reduced below
the minimum benefit percentage (as set forth in the next sentence), calculated
consistent with the methodology employed under the Retirement Plan. The minimum
benefit percentage equals the sum of (i) 50% plus (ii) the percentage that
equals (A) the Participant’s years of service for purposes of vesting under the
Retirement Plan (which shall not include any years of service creditable under
the second sentence of Section 1.33) divided by (B) the total number of years of
service the Participant needs (based on his or her age and taking into account
increases in age as additional years of service are rendered) to equal at least
85 (C) multiplied by 50%.

3.03. Death Benefits

If a Participant dies prior to what would have been his Annuity Starting Date
under Section 3.02 or while in the employ of the Company or an Affiliate, the
Participant’s Surviving Spouse, if any, shall be entitled to a Qualified
Pre-Retirement Survivor Annuity commencing on the first day of the month
following the later of (i) the date of Participant’s death or (ii) the date the
Participant would have attained his Early Retirement Date and is payable on the
first day of each month thereafter. The amount of the Qualified Pre-Retirement
Survivor Annuity will be determined under the formula in Plan Section 3.01(a)
based on the Participant’s Years of Service as of his date of death and as
reduced if applicable as described in Section 3.06 of the Plan. In the event of
a Participant’s death after his Annuity Starting Date, benefits will be paid in
accordance with the form of benefit determined under Section 3.02(b) above.

3.04. Disability Benefits

Participants who have completed fifteen (15) Years of Service and who become
Disabled while in the employ of the Company or an Affiliate shall be entitled to
a monthly retirement benefit computed under Section 3.01(a) and based on his
Years of Service as of the date he became Disabled and as reduced if applicable
as described in Section 3.06 of the Plan. Notwithstanding the preceding
sentence, however, if the Participant who becomes Disabled while in the employ
of the Company or an Affiliate has not completed fifteen (15) Years of Service,
such Participant shall be entitled to receive the benefits described in
Section 5.02, if any, as if the Company at such time had discharged the
Participant without Cause and as reduced if applicable as described in
Section 3.06 of the Plan. Benefits shall be payable under this Section 3.04 on
the first day of the month following the later of (i) the date the Participant
became Disabled or (ii) the date the Participant would have attained his Early
Retirement Date and is payable on the first day of each month thereafter. If
such Participant dies before he is eligible to commence his benefits under this
Section 3.04, his Surviving Spouse shall be entitled to a Qualified
Pre-Retirement Survivor Annuity as determined under Section 3.03. If the
Participant is otherwise entitled to benefits under Section 3.02, no benefits
shall be payable under this Section 3.04.

 

12



--------------------------------------------------------------------------------

3.05. Forfeiture

(a) Benefits payable under this Plan shall be forfeited if, (i) while the
Participant is employed by the Company or any Affiliate, the Participant
competes, directly or indirectly, with the business conducted by the Company or
any Affiliate or directly or indirectly provides services to any Competitor or
(ii) within twenty-four (24) months after the Participant’s employment with the
Company or an Affiliate ends for any reason (the “Non-Competition Period”), the
Participant competes with the Company or any Affiliate by performing or causing
to be performed the same or similar types of duties or services that the
Participant performed for the Company or any Affiliate for a Competitor of the
Company or any Affiliate in any capacity whatsoever, directly or indirectly,
within any city or county of the continental United States in which, at the time
of the Participant’s employment with the Company or an Affiliate ends, the
Company or any Affiliate provides services or products, offers to provide
services or products, or has documented plans to provide or offer to provide
services or products within the Non-Competition Period provided that the
Participant has knowledge of those plans at the time the Participant’s
employment with the Company or an Affiliate ends (the “Service Area”).
Additionally, the Participant agrees that during the Non-Competition Period, the
Participant will not, directly or indirectly, sell, attempt to sell, provide or
attempt to provide, any wireless or wireline telecommunication services,
including but not limited to internet services, to any person or entity who was
a customer or an actively sought prospective customer of the Company or any
Affiliate, at any time during the Participant’s employment with the Company or
any Affiliate. The restrictions set forth in this Section 3.05 shall immediately
terminate and shall be of no further force or effect in the event of a default
by the Company in the payment of any consideration, if any, to which the
Participant is entitled hereunder, which default is not cured within thirty
(30) days after written notice thereof. The Participant acknowledges and agrees
that because of the nature of the Company’s business and the business of its
Affiliates, the nature of the Participant’s job responsibilities, and the nature
of the Confidential Information (as defined in Section 3.08 below) and trade
secrets of the Company and its Affiliates which the Company will give the
Participant access to, any breach of this provision by the Participant would
result in the inevitable disclosure of the Company’s and Affiliates’ trade
secrets and Confidential Information to their direct Competitors.

(b) Benefits payable under this Plan also shall be forfeited if, while the
Participant is employed by the Company or any Affiliate or within the
Non-Competition Period, the Participant, directly or indirectly, solicits or
encourages any employee of the Company or any Affiliate to terminate employment
with the Company or any Affiliate; hires, or causes to be hired, for any
employment by a Competitor, any person who within the preceding 12-month period
has been employed by the Company or any Affiliate, or assist any other person,
firm or corporation to do any of the acts described in this sentence.

(c) The Participant acknowledges and agrees that the Company and its Affiliates
have a legitimate business interest in preventing the Participant from engaging
in activities competitive with it as described in this Section 3.05 and that any
breach of this Section 3.05 would constitute a material breach of this
Section 3.05 and the conditions for payments under this Plan.

 

13



--------------------------------------------------------------------------------

(d) The Company and its Affiliates may notify anyone employing the Participant
or evidencing an intention to employ the Participant during the Non-Competition
Period as to the existence and provisions of this Plan and may provide such
person or organization a copy of these provisions. The Participant agrees that
the Participant will provide the Company or any Affiliate the identity of any
employer the Participant plans to go to work for during the Non-Competition
Period along with the Participant’s anticipated job title, anticipated job
duties with any such employer, and anticipated start date. The Company and its
Affiliates will analyze the proposed employment and make a determination as to
whether it would violate this Section 3.05. If the Company determines that the
proposed employment would not pose an unacceptable threat to the Company’s
interests or the interests of its Affiliates, the Company will notify the
Participant in writing that it does not object to the employment. The
Participant further agrees to provide a copy of these provisions of the Plan to
anyone who employs the Participant during the Non-Competition Period.

(e) The Participant acknowledges and agrees that this Section 3.05 is intended
to limit the Participant’s right to compete only to the extent necessary to
protect the Company’s legitimate business interest or the interests of its
Affiliates. The Participant acknowledges and agrees that the Participant will be
reasonably able to earn a livelihood without violating the terms of this
Section 3.05. If any of the provisions of this Section 3.05 should ever be
deemed to exceed the time, geographic area or activity limitations permitted by
applicable law, the Participant agrees that such provisions may be reformed to
the maximum time, geographic area and activity limitations permitted by
applicable law, and the Participant authorizes a court or other trier of fact
having jurisdiction to so reform such provisions. In the event the Participant
breaches any of the restrictions or provisions set forth in this Section 3.05,
the Participant waives and forfeits any and all rights to any further benefits
under the Plan. Additionally, in the event the Participant breaches any of the
restrictions or provisions set forth in this Section 3.05, the Participant
agrees to repay the Company for any of the consideration paid pursuant to the
Plan.

(f) For purposes of this Section 3.05, the following definitions will apply:

(i) “Directly or indirectly” as used in this Plan includes an interest in or
participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Participant or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than 5% of the
outstanding shares of any corporation, if such shares are publicly traded in the
over-the-counter market or listed on a national securities exchange.

(ii) “Competitor” as used in this Plan means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with the Company or any Affiliate by providing or offering to provide wireless
or wireline telecommunication services, including but not limited to internet
services, within any city or county in which the Company or any Affiliate
provides or offers those services or products.

 

14



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision of this Section 3.05, the Participant
will not be considered to have violated any prohibition against competing with
the Company or any Affiliate if the Participant is (1) employed or retained by
(i) any parent, subsidiary or affiliate organization of any Competitor where
that parent, subsidiary or affiliate organization does not itself, and the
Participant’s employment will not cause the Participant to compete or attempt to
compete with the Company or any Affiliate by providing or offering to provide
wireless or wireline telecommunications services, including but not limited to
internet services, within the Service Area or (ii) any Competitor, directly or
indirectly, so long as the Participant’s employment or service does not relate
to working within the Service Area or to activities that would benefit the
Competitor principally within the Service Area or (2) working or providing
services within the Service Area so long as the Participant’s employment or
service does not relate to the type of services provided or offered by the
Company or any Affiliate within that Service Area or to services for which the
Company or any Affiliate has documented plans to provide, offer or supply within
that Service Area at the time of Participant’s termination of employment or
(3) selling or attempting to sell wireless or wireline telecommunications
services, including but not limited to internet services, so long as the
services or products, which the Participant is selling or attempting to sell to
a customer, do not relate to the type of services or products provided or
offered by the Company to such customer or for which the Company has documented
plans to provide, offer or supply to such customer at the time of Participant’s
termination of employment; provided, however, that the Participant is
nevertheless prohibited from (i) selling, attempting to sell, and providing or
attempting to provide, to any person who was a customer, or who was actively
sought as a customer, of the Company or any Affiliate at the time of
Participant’s termination of employment any wireless or wireline
telecommunications services, including but not limited to internet services,
that are the type of services or products that the Company or any Affiliate
sold, attempted to sell or provided or attempted to provide to such customer as
described in (a) above and (ii) soliciting or encouraging any employee of the
Company or any Affiliate to terminate employment or taking any other of the
prohibited actions as described in (b) above.

(h) Notwithstanding any other provision of this Section 3.05, for any
Participant who was actively employed by the Company on December 31, 2004, these
forfeiture provisions shall not apply to any benefits that were earned or
accrued as of December 31, 2004 and otherwise vested or nonforfeitable (not
considering these forfeiture provisions) and with respect to Mary McDermott, the
portion of her benefits that were earned or accrued as of December 31, 2004
under the Old Plan and this Plan shall be fully vested and nonforfeitable, and
not subject to forfeiture under these provisions, with respect to the amount of
her benefits that are earned and accrued as of December 31, 2004 treating her as
if she (i) had seven (7) years of service solely for purposes of determining her
rights for benefits if she were to voluntarily terminate employment (but not for
purposes of calculating her “Applicable Percentage”) and (ii) was fully vested
in the NTELOS Inc. Savings and Security Plan and the Retirement Plan.

3.06. Change in Control

(a) Except as otherwise provided in this Section 3.06, on a Control Change Date,
notwithstanding any other provision of the Plan, a Participant shall be entitled
to a lump sum cash payment which shall be made on the Control Change Date equal
to the Actuarial Equivalent of all his benefits under the Plan as of the date he
would have been eligible to Retire and determined under Section 3.01(a),

 

15



--------------------------------------------------------------------------------

based on his Years of Service as of the Control Change Date (which shall include
any Years of Service creditable under the second sentence of Section 1.33) and
taking into account the provisions of the second sentence of Section 3.02(c)
only if the Participant’s employment is terminated by the Company or an
Affiliate without Cause or by the Participant for Good Reason on the Control
Change Date, provided, however, that no such benefits under this Section 3.06(a)
shall be payable if Participant is not an Eligible Employee as of the Control
Change Date.

(b) Except as otherwise provided in this Section 3.06, notwithstanding any other
provision of the Plan, on and after a Control Change Date, a Participant who is
not an Eligible Employee on a Control Change Date and who has commenced
receiving or is otherwise entitled to receive benefits under the Plan (other
than on account of this Section 3.06(b)) shall be entitled to a lump sum cash
payment which shall be made on the Control Change Date equal to the Actuarial
Equivalent of all his remaining benefits under the Plan as of such time.

(c) Notwithstanding any other provision of this Plan, any payment made to a
Participant under this Section 3.06 shall reduce on an Actuarial Equivalent
basis (but not below zero) any further benefits otherwise payable to such
Participant under this Plan. In the event Participant does not become entitled
to any further benefits under this Plan, Participant shall not be required to
return any payment made under this Section 3.06.

(d) Any payment made to a Participant under this Section 3.06 is a one-time
payment as of such Control Change Date. Payment under this Section 3.06 shall
not change the timing and form of any further benefits payable under the Plan
other than with respect to the reduction on an Actuarial Equivalent basis (but
no below zero) of the amount of any further benefits that may otherwise become
payable to such Participant under the Plan as described in (c) above.

3.07. Delay for Specified Employees

If at any time when the Company has any stock publicly traded on an established
securities market or otherwise, a Participant who is a Specified Employee is
entitled to benefits under this Plan upon a Separation from Service, then to the
extent necessary to comply with the “specified employee” rule of Code
Section 409A, no payments may be made hereunder before the date which is six
months after the Participant’s Separation from Service or, if earlier, his date
of death. All such amounts which would have otherwise been required to be paid
to the Participant during such six months or, if earlier, the Participant’s
death, shall be paid in one lump sum payment as soon as administratively
practicable after the date which is six months after the Participant’s
Separation from Service or, if earlier, the Participant’s death. Any other
payments scheduled to be made after such period shall be made at the same times
otherwise designated herein disregarding the delay for payments required
pursuant to this Section 3.07. This provision is intended to comply with the
“specified employee” rule of Code Section 409A and shall be interpreted
accordingly.

3.08. Confidential Information

The Participant understands and acknowledges that during the Participant’s
employment with the Company or any Affiliate, the Participant has been and will
be making use of, and acquiring or adding to the Confidential Information (as
defined below). In order

 

16



--------------------------------------------------------------------------------

to protect the Confidential Information, the Participant will not, during the
Participant’s employment with the Company or any Affiliate or at any time
thereafter, in any way utilize any of the Confidential Information except in
connection with the Participant’s employment by the Company or an Affiliate. The
Participant will not at any time use any Confidential Information for the
Participant’s own benefit or for the benefit of any person except the Company or
an Affiliate. At the end of the Participant’s employment with the Company and
its Affiliate, the Participant will surrender and return to the Company any and
all Confidential Information in the Participant’s possession or control, as well
as any other Company or Affiliate property in the Participant’s possession or
control. The Participant acknowledges and agrees that benefits payable under the
Plan shall be forfeited if the Participant breaches any of the provisions of
this Section 3.08.

The term “Confidential Information” shall mean any information that is
confidential and proprietary to the Company or any Affiliate, including but not
limited to the following general categories:

(a) trade secrets;

(b) lists and other information about current and prospective customers;

(c) plans or strategies for sales, marketing, business development, or system
build-out;

(d) sales and account records;

(e) prices or pricing strategy or information;

(f) current and proposed advertising and promotional programs;

(g) engineering and technical data;

(h) the Company’s or an Affiliate’s methods, systems, techniques, procedures,
designs, formulae, inventions and know-how; personnel information;

(i) legal advice and strategies; and

(j) other information of a similar nature not known or made available to the
public or Competitors (as defined in Section 3.05).

Confidential Information includes any such information that the Participant may
prepare or create during the Participant’s employment with the Company or an
Affiliate, as well as such information that has been or may be created or
prepared by others. This promise of confidentiality is in addition to any common
law or statutory rights of the Company to prevent disclosure of its Trade
Secrets and/or Confidential Information.

Notwithstanding any other provision of this Section 3.08, for any Participant
who was actively employed by the Company on December 31, 2004, these forfeiture
provisions shall not apply to any benefits that were earned or accrued as of
December 31, 2004 and otherwise vested or nonforfeitable (not considering these
forfeiture provisions) and with respect to Mary McDermott, the portion

 

17



--------------------------------------------------------------------------------

of her benefits that were earned or accrued as of December 31, 2004 under the
Old Plan and this Plan shall be fully vested and nonforfeitable, and not subject
to forfeiture under these provisions, with respect to the amount of her benefits
that were earned and accrued as of December 31, 2004 treating her as if she
(i) had seven (7) years of service solely for purposes of determining her rights
for benefits if she were to voluntarily terminate employment (but not for
purposes of calculating her “Applicable Percentage”) and (ii) was fully vested
in the NTELOS Inc. Savings and Security Plan and the Retirement Plan.

ARTICLE IV

GUARANTEES

The Company and any Affiliate participating in the Plan have only a contractual
obligation to pay the benefits described in Article III. All benefits are to be
satisfied solely out of the general corporate assets of the Company or the
appropriate Affiliate (whomever employs the Participant), which assets shall
remain subject to the claims of its creditors. No assets of the Company or a
participating Affiliate will be segregated or committed to the satisfaction of
its or any Affiliate’s obligations to any Participant or Beneficiary under this
Plan. Notwithstanding the foregoing, the Company may establish a grantor trust
in anticipation of its obligations to Participants and Beneficiaries, provided
that the assets of any such trust shall (i) remain subject to the claims of the
Company’s or Affiliate’s creditors and (ii) be located within the United States.
If the Company or any Affiliates, in its sole discretion, elects to purchase
life insurance on the life of a Participant in connection with the Plan, the
Participant must submit to a physical examination, if required by the insurer,
and otherwise cooperate in the issuance of such policy or his rights under the
Plan will be forfeited.

ARTICLE V

TERMINATION OF EMPLOYMENT

5.01. No Guarantee of Employment

The Plan does not in any way limit the right of the Company or an Affiliate at
any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an Eligible Employee. In no event shall the Plan, by its
terms or by implication, constitute an employment contract of any nature
whatsoever between the Company or an Affiliate and a Participant.

5.02. Termination of Employment

(a) Except as provided in subsection (b), a Participant who ceases to be an
Eligible Employee or whose employment with the Company and its Affiliates is
terminated either with or without Cause, for reasons other than Retirement,
death or becoming Disabled while in the employ of the Company or an Affiliate,
shall immediately cease to be a Participant under this Plan and shall forfeit
all rights under this Plan. A Participant on authorized leave of absence from
the Company or an Affiliate shall not be deemed to have terminated employment or
lost his status as an Eligible Employee for the duration of such leave of
absence.

(b) A Participant who incurs a Separation from Service with the Company and its
Affiliates prior to Retirement, death or becoming Disabled while in the employ
of the Company or an Affiliate but (i) after completing seven (7) Years of
Service or (ii) after

 

18



--------------------------------------------------------------------------------

a Control Change Date, shall be entitled to benefits under the Plan, calculated
as of the date he would have been eligible to Retire and determined under Plan
Section 3.01(a), based on his Years of Service as of his Separation from Service
(which shall include any Years of Service creditable under the second sentence
of Section 1.33); provided, however, that no benefits shall be payable if
(1) the Participant terminates his employment voluntarily (other than a
voluntary termination (a) after completing seven (7) Years of Service or
(b) with Good Reason after a Change in Control) or (2) the Company or an
Affiliate discharges the Participant for Cause as determined by the Board.
Except as otherwise provided in Section 3.07 of the Plan, payment under this
Section 5.02(b) shall commence on the first day of the month following the later
of (i) the date of Participant’s Separation from Service or (ii) the date
Participant would have attained his Early Retirement Date and is payable on the
first day of each month thereafter. The benefits payable under this Article
shall be paid in the form of a Life Annuity.

ARTICLE VI

COORDINATION OF BENEFITS

For purposes of the calculations in Section 3.01, the amount payable in any
month to a Participant or Beneficiary, under the Plan, shall be reduced, but not
below zero, by the Actuarial Equivalent of any amount paid or payable to the
Participant for the month in question or a prior or future month from a
Supplemental Benefit Account.

This limitation shall not apply to the extent that its application would result
in the payment of an after-tax benefit under the Plan and a Supplemental Benefit
Account that is less than the benefit otherwise payable under Article III on an
after-tax basis. In determining the amount payable under the Plan and from a
Supplemental Benefit Account on an after-tax basis, the Company or Affiliate
shall make its determination using the maximum rates of federal, state and local
income taxes that are applicable to the Participant or Beneficiary.

ARTICLE VII

SUBSEQUENT DEFERRAL ELECTIONS

Notwithstanding any other provisions of the Plan, a Participant may elect to
establish a subsequent payment date for payment of the Participant’s benefits
under the Plan that is after the dates otherwise set forth herein, or change the
form of payment (including but not limited to changing a Life Annuity to
installment payments or a lump sum) provided that any such subsequent deferral
election satisfies the conditions of this Article. For a subsequent deferral
election to be effective, (i) the Participant must make the election not less
than twelve (12) months prior to the date the first payment for the particular
payment event is scheduled to be made (or in the case of a Life Annuity, twelve
(12) months prior to the date the first amount is scheduled to be paid),
(ii) the election must not take effect until at least twelve (12) months after
the date on which the election is made and (iii) in case of an election related
to a payment not made on account of death or Disability, the payment with
respect to which such election is made must be deferred for a period of not less
than five (5) years from the date such payment would otherwise have been paid
(or in the case of a Life Annuity, five (5) years from the date the first amount
was scheduled to be paid). If a subsequent deferral election is made pursuant to
this Article, benefits shall be paid and administered in all respects consistent
with such subsequent deferral election, except that the benefits to which the
Participant would be entitled shall be adjusted actuarially to reflect any delay
in the commencement of benefits pursuant to this Article.

 

19



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

8.01. Amendment or Termination

Except as otherwise specifically provided, the Company reserves the right to
terminate, amend or modify this Plan, wholly or partially, at any time and from
time to time; provided, however, that without a Participant’s consent, the Board
may not terminate, amend or modify Section 1.06, Section 1.07, Section 1.16,
Article II, Article III, Section 5.02, Section 8.01, Section 8.03 and Exhibit I
at any time or any other provision of the Plan within twelve (12) months before
a Control Change Date or after a Control Change Date. Such right to terminate,
amend or modify the Plan shall be exercised by the Board.

8.02. Notice Requirement

(a) Section 8.01 notwithstanding, no action to terminate the Plan shall be taken
except upon written notice to each Participant to be affected thereby, which
notice shall be given not less than thirty (30) days prior to such action.

(b) Any notice which shall be or may be given under the Plan shall be in writing
and shall be mailed by United States mail, postage prepaid. If notice is to be
given to the Company such notice shall be addressed to it at Post Office Box
1990, Waynesboro, Virginia 22980-1990; addressed to the attention of the
Corporate Secretary. If notice is to be given to a Participant, such notice
shall be addressed to the Participant’s last known address.

8.03. Special Rule

The rights of the Company set forth in Section 8.01 are subject to the condition
that the Board shall take no action to terminate the Plan or decrease any
benefit that has accrued (based on the Participant’s Years of Service as of the
time of the Board’s action) or become payable to a Participant, after the
Participant accrues or commences receiving such benefits, without such
Participant’s consent, until all such benefits are paid in full or Participant
is no longer entitled to receive them, in each case pursuant to the terms of the
Plan. For purposes of this Section 7.03, a Participant shall be treated as
having accrued a benefit on and after the time the Participant is credited with
a Year of Service under the Plan and Years of Service shall include any Years of
Service creditable under the second sentence of Section 1.33. Notwithstanding
the foregoing, nothing in this Section 8.03 shall prevent the Board from
amending the Plan to preclude any further Eligible Employees from becoming
Participants in the Plan or to preclude any Participant from further accruing
any additional amount of benefits under the Plan after such time above the
amount of benefits accrued based on the Participant’s Years of Service as of the
time of the Board’s action. In the event the Board, as described in the
preceding sentence, amends the Plan to preclude the further accrual of any
additional amount of benefits under the Plan after the time of the Board’s
action, notwithstanding any other provision of this Plan, the amount of such
Participant’s benefits described in Article III, Section 5.02(b) or otherwise
shall be calculated as described in the applicable provisions of the Plan and
based on the Participant’s

 

20



--------------------------------------------------------------------------------

Years of Service credited on or before the time of the Board’s action; however,
in that event, any other provision of the Plan that requires a determination of
a Participant’s Years of Service for any purpose other than calculating the
amount of the Participant’s benefits described in Article III, Section 5.02(b)
or otherwise (including without limitation for the purpose of determining any
entitlement to receipt of such amount of benefits) shall include any Years of
Service credited to the Participant after the time of the Board’s action.

8.04. Effect of Plan Termination

Except as provided in Section 8.03, upon the termination of this Plan by the
Board, the Plan shall no longer be of any further force or effect, and neither
the Company, any Affiliate nor any Participant shall have any further obligation
or right under this Plan.

ARTICLE IX

OTHER BENEFITS AND AGREEMENTS

The benefits provided for a Participant under the Plan are in addition to any
other benefits available to such Participant under any other plan or program of
the Company or any Affiliate for its employees, and, except as may otherwise be
expressly provided for, the Plan shall supplement and shall not supersede,
modify or amend any other plan or program of the Company or any Affiliate in
which a Participant is participating.

ARTICLE X

RESTRICTIONS ON TRANSFER OF BENEFITS

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant under the Plan should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right to a benefit hereunder, then such right or benefit, in the discretion of
the Board, shall cease and terminate, and, in such event, the Board may hold or
apply the same or any part thereof for the benefit of such Participant, his or
her spouse, children, or other dependents, or any of them, in such manner and in
such portion as the Board may deem proper.

ARTICLE XI

ADMINISTRATION OF THE PLAN

11.01. The Board

The Plan shall be administered by the Board. Subject to the provisions of the
Plan, the Board may adopt such rules and regulations as may be necessary to
carry out the purposes hereof. The Board’s interpretation and construction of
any provision of the Plan shall be final and conclusive.

 

21



--------------------------------------------------------------------------------

11.02. Indemnification of the Board

The Company shall indemnify and save harmless each member of the Board against
any and all expenses and liabilities arising out of his administration of the
Plan, excepting only expenses and liabilities arising out of his own willful
misconduct. Expenses against which a member of the Board shall be indemnified
hereunder shall include without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted under the Plan, or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.

11.03. Powers of the Board

In addition to the powers hereinabove specified, the Board shall have the power
to compute and certify the amount and kind of benefits from time to time payable
to Participants under the Plan, to authorize all disbursements for such
purposes, and to determine whether a Participant is entitled to a benefit under
the Plan.

11.04. Information

To enable the Board to perform his functions, the Company shall supply full and
timely information to the Board on all matters relating to the compensation of
all Participants, their retirement, death or other cause for termination of
employment, and such other pertinent facts as the Board may require.

ARTICLE XII

MISCELLANEOUS

12.01. Binding Nature

The Plan shall be binding upon the Company, any participating Affiliates and its
successors and assigns; subject to the powers set forth in Article VII, and upon
a Participant and his assigns, heirs, executors and administrators.

12.02. Governing Law

To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia (including its choice
of law rules, except to the extent those rules would require the application of
the law of a state other than Virginia) as in effect at the time of their
adoption and execution, respectively.

12.03. Use of Masculine and Feminine; Singular and Plural

Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.

 

22



--------------------------------------------------------------------------------

12.04. Compliance with Code Section 409A

This Plan is intended to comply with the applicable requirements of Section 409A
of the Code and shall be construed and interpreted in accordance therewith.
Notwithstanding the preceding, the Company shall not be liable to any
Participant or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any payments under this Plan are subject to taxes, penalties or interest as
a result of failing to comply with Code Section 409A.

ARTICLE XIII

ADOPTION

The Company has adopted this Plan pursuant to action taken by the Board.

 

NTELOS INC. BY:  

/s/ Michael B. Moneymaker

  Michael B. Moneymaker   Executive Vice President, Chief Financial   Officer,
Treasurer and Secretary

 

23



--------------------------------------------------------------------------------

EXHIBIT I

 

Participant’s

Years of Service

  

Applicable Percentage

1    5.0

2

   10.0

3

   15.0

4

   20.0

5

   25.0

6

   30.0

7

   34.0

8

   36.0

9

   38.0

10

   40.0

11

   42.0

12

   44.0

13

   46.0

14

   48.0

15

   50.0

16

   51.5

17

   53.0

18

   54.5

19

   56.0

20

   57.5

21

   59.0

22

   60.5

23

   62.0

24

   63.5

25

   65.0

26

   66.5

27

   68.0

28

   69.5

29

   71.0

30

   72.5

31

   74.0

32

   75.5

33

   77.0

34

   78.5

35

   80.0